Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Remark
This Office action has been issued in response to communication made on 02/28/2022. 

Allowance
Claims 1-20 are allowable.

Reason for Allowance
Independent claims 1, 10 and 19 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),    
determining a logical ordering in which to arrange a dimension of a data set based on application context and behavioral metadata; arranging the data set into the logical ordering; partitioning the data set into at least one set of partitions based on the logical ordering; for each partition of the at least one set of partitions: determining a corresponding score for the partition; and determining a data similarity between the partition and each other partition of each other data set based on the corresponding score for the partition and another score corresponding to the other partition; determining data lineage of the data set based on each data similarity determined, determining whether the data set has a risk based on the data lineage; and triggering a review cycle for the data set in response to determining the data set has a risk.   



Any comments considered necessary by applicant must be submitted no later than the

fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        03/16/2022